Citation Nr: 1021161	
Decision Date: 06/08/10    Archive Date: 06/21/10

DOCKET NO.  00-22 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to service connection for diabetes mellitus, 
for accrued benefits purposes.

3.  Basic eligibility for Dependents' Educational Assistance 
(DEA) benefits under Chapter 35, Title 38, United States 
Code.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1969 to 
January 1971.  The Veteran died in August 1999, and the 
appellant is the surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2000 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana which denied service connection for 
cause of the Veteran's death, denied service connection for 
diabetes mellitus, for accrued benefits purposes, and denied 
eligibility for DEA benefits.

In October 2000, the appellant requested a hearing before the 
Board.  The RO scheduled the hearing for December 2001, and 
the appellant was notified.  The appellant failed to report 
for the hearing.  To the Board's knowledge, the appellant has 
offered no explanation as to why she was unable to appear for 
the scheduled hearing, and she has since made no request for 
another hearing.  Accordingly, the Board will proceed to a 
decision on this appeal, as if the appellant's hearing 
request had been withdrawn.  See 38 C.F.R. § 20.702(d) 
(2009). 

When this case was before the Board in December 2005, it was 
remanded for further development.  It is now before the Board 
for further appellate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

When this case was most recently before the Board in December 
2005, the Board found that a remand was necessary to verify 
whether the Veteran served in Vietnam.  This remand order has 
not been complied with.  In March 2006, the Appeals 
Management Center (AMC) sent a letter to the United States 
Marine Corps mistakenly requesting to verify the Veteran's 
claimed in-service traumatic stressor.  The Board 
acknowledges that the AMC also requested that unit histories 
and diaries be provided as well as a determination of whether 
the Veteran served in Vietnam.  Despite this, the Department 
of Navy responded to the AMC request in March 2006 explaining 
that meaningful research on the Veteran's behalf could not be 
conducted due to the lack of specific combat incidents.  The 
letter further explained that that duties or medical 
treatment that he might have received should be contained at 
the National Personnel Records Center.  The Board further 
notes that the AMC never contacted the Marine Corps 
Historical Center, Archives Section as required by the 
December 2005 Board remand.

The United States Court of Appeals for Veteran Claims has 
stated that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance, and a further remand 
of the case will be mandated.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  As such, a remand is required in this case.

The evidence shows multiple lay statements explaining that 
the Veteran was rejected for employment by Halliburton 
shortly after discharge from service due to high sugar 
levels.  The Board finds that a medical opinion is needed to 
determine whether it is at least as likely as not that the 
diabetes mellitus diagnosed at the time of the Veteran's 
death is related to his military service.  See 38 U.S.C.A. § 
5103A(d) (West 2002).
As is relevant here, basic eligibility for certification of 
DEA exists if the Veteran was discharged from service under 
conditions other than dishonorable and died as a result of a 
service-connected disability.  38 C.F.R. § 3.807 (2009).  
Whether the Veteran died as a result of a service-connected 
disability is at issue in the claim for service connection 
for the cause of the Veteran's death.  Thus, the claim for 
entitlement to DEA is inextricably intertwined with the claim 
for service connection for the cause of death.  See Parker v. 
Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991) (two issues are "inextricably 
intertwined" when they are so closely tied together that a 
final Board decision can not be rendered unless both are 
adjudicated).  The claim for entitlement to DEA must 
therefore be remanded as well.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should attempt to verify 
whether or not the Veteran served in 
Vietnam.  The AMC should send a copy of 
the Veteran's DD 214, his unit 
assignments from June 1969 to July 1970, 
and a copy of this remand and the 
December 2005 Board remand to the 
Headquarters, United States Marine Corps, 
Personnel Management Support Branch (Code 
MSB 10), Quantico, Virginia 22134 and the 
Marine Corps Historical Center, Archives 
Section, Unit Diaries, Washington Navy 
Yard, 1254 Charles Morris Street, SE, 
Washington, DC 20374-5040.  Specifically, 
the RO should request unit histories and 
dairies for the period from June 1969 to 
July 1970 to include, if possible, a 
determination of whether the Veteran 
served in Vietnam during this period.  

The AMC should further contact any other 
appropriate department, center or agency 
to attempt to verify whether or not the 
Veteran served in Vietnam during his 
active military service.  

2.  While # 1 is being completed, the 
Veteran's claims file should be made 
available to an appropriate VA physician 
to determine the nature and etiology of 
the diseases that contributed to cause 
his death.  In this regard, the Board 
notes that the Veteran's death 
certificate lists bilateral pulmonary 
emboli as the immediate cause of death, 
due to recent left BKA amputation, severe 
peripheral vascular disease and diabetes 
mellitus.  Other significant conditions 
contributing to the Veteran's death but 
not resulting in the underlying cause 
included coronary artery disease, 
thrombosis with acute myocardial 
infarction and old myocardial infarction.

The examiner is requested to offer an 
opinion as to whether it is at least as 
likely as not (e.g., a 50 percent or 
greater probability) that any listed 
disorder was etiologically related to the 
Veteran's active duty service.  In 
reaching this opinion, the examiner 
should discuss the statements made by the 
Veteran's family and a Halliburton 
manager stating that the Veteran failed a 
medical examination due to high sugar 
levels in the summer of 1971.   A 
complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.  The examiner 
should also clarify, as to whether the 
Veteran had a diagnosis for type I or 
type II diabetes mellitus.

3.  The AMC should ask the appellant once 
more to complete and return a VA Form 21-
4142, Authorization and Consent to 
Release Information, for Bossier Medical 
Center so that the treatment information 
can be obtained.  

4.  Then, the AMC should review the 
claims file and determine whether the AMC 
has complied with both the December 2005 
Board remand and this Board remand.

5.  After completion of the above 
development, the appellant's claims 
should be readjudicated.  If the 
determination of any of the claims 
remains adverse to the appellant, she and 
her representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


